Citation Nr: 1736247	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for asbestosis prior to February 27, 2015.  

2.  Entitlement to a rating in excess of 30 percent for asbestosis from February 27, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1963 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is in the record.  

This matter was previously before the Board in September 2015 and April 2016 when it was remanded for additional development.  It has been returned for additional appellate consideration.  

Following the April 2016 remand, a January 2017 rating decision increased the evaluation for the Veteran's asbestosis to 30 percent, effective from February 27, 2015.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the 30 percent rating is less than the maximum benefit and the Veteran has not express satisfaction with this increase, his claim remains on appeal.  However, the issue has been recharacterized to reflect the recent increase. 

The issue of entitlement to a rating in excess of 30 percent for asbestosis from February 27, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A September 2010 VA examination with pulmonary function testing (PFT) shows that the Veteran's post-bronchodilator results were Forced Vital Capacity (FVC) that was 108 percent of predicted; Forced Expiratory Volume in one second 
(FEV-1) that was 98 percent of predicted, and FEV-1/FVC that was 62 percent of predicted. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for asbestosis prior to February 27, 2015 have been met; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.31, 4.96, 4.97, Code 6604, 6833 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran was provided with notification in an August 2010 letter prior to the initial adjudication of his claim.    

The Board also finds that the duty to assist has been met.  The Veteran's VA treatment records have been obtained.  He has not identified any relevant private treatment records.  The Veteran underwent a VA respiratory examination in September 2010.  He provided testimony pertaining to his disability at the February 2015 hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating Prior to February 27, 2015

The Veteran contends that his service connected asbestosis has worsened to the degree that an increased rating is warranted.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for asbestosis was granted in an April 1998 rating decision.  A zero percent rating was assigned to this disability.  The Veteran submitted a claim for an increased rating in June 2010.  His claim was denied in a September 2010 rating decision and the current appeal ensued.  

The Veteran's asbestosis was originally evaluated under the rating criteria for asbestosis.  More recently, the rating criteria for chronic obstructive pulmonary disease (COPD) have also been utilized.  This is because VA examiners have been unable to distinguish between the symptoms or impairment due to the Veteran's service connected asbestosis and due to his non-service connected COPD.  Mittleider v. West, 11 Vet. App. 181 (1998).

Asbestosis is evaluated under the General Rating Formula for Interstitial Lung Disease.  Under this formula, a 10 percent rating is warranted if Forced Vital Capacity (FVC) is 75 to 80 percent predicted; or, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 
80 percent predicted.  

A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted. 

A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation. 

A maximum schedular 100 percent disability rating is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; if outpatient oxygen therapy is required.  38 C.F.R. § 4.97, Code 6833.  

Under the rating criteria for COPD (Diagnostic Code 6604), Forced Expiratory Volume in one second (FEV-1) that is less than 40-percent predicted, or; a ratio of FEV-1/FVC of less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or right ventricular hypertrophy, or; pulmonary hypertension, or; episodes of acute respiratory failure, or if outpatient oxygen therapy is required, than a 100 percent rating is appropriate.  38 C.F.R. § 4.97, Code 6604.

COPD with a FEV-1 of 40- to 55-percent predicted, or; a FEV-1/FVC of 40 to 
55 percent or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) is evaluated as 60 percent disabling.  

A FEV-1 of 56- to 70-percent predicted, or a FEV-1/FVC of 56 to 70 percent, or DLSO (SB) of 56 to 65 percent predicted, is evaluated as 30 percent disabling.  

If COPD has FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLSO (SB) of 66 to 80 percent predicted is evaluated as 10 percent disabling.  

There are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d).  Pulmonary function testing (PFT) is required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; or when there have been one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

These rating codes do not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The evidence includes VA PFT test results from January 2010.  Pre-bronchodilator results show FVC was 86 percent of predicted.  FEV1 was 86 percent of predicted.  Post-bronchodilator results were each 97 percent.  9/1/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was afforded a VA respiratory examination in September 2010.  The claims file was reviewed by the examiner.  The Veteran used an oral bronchodilator on a daily basis.  He did not use any steroid treatment.  A review of the January 2010 PFT results led the examiner to believe they might not be accurate.  Consequently, new testing was done in September 2010.  Pre-bronchodilator results were FVC 96 percent, FEV-1 85 percent, and FEV-1/FVC 60 percent.  The post-bronchodilator results were FVC 108 percent, FEV-1 98 percent, and FEV-1/FVC 62 percent.  The examiner opined that the FEV-1 was most reflective of the Veteran's pulmonary status.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The Veteran had worked as a truck driver, but had retired in 1998 due to his age.  The Veteran's disability did not have any effects on his usual occupation.  The diagnosis was asbestosis, and the problems associated with the diagnosis were asbestosis and COPD related to cigarette smoking.  Finally, the examiner opined that it was not possible to separate the contributions of asbestos and COPD from the Veteran's pulmonary status. 

The Board finds that a 30 percent rating for the Veteran's asbestosis is warranted under the rating code for COPD.  The September 2010 PFT results show that the post-bronchodilator results were FEV-1/FVC of 62 percent.  As a FEV-1/FVC between 56 percent and 70 percent warrants a 30 percent rating, an increase is appropriate under Code 6604.  The Board recognizes that the examiner opined that the FEV-1 would be the most reflective of the Veteran's pulmonary status.  The Board notes that the examiner qualified this statement by stating that he would "suggest" using the FEV-1.  In this regard, the Board also notes that the rating criteria allows the use of any three of these readings, and the 62 percent reading for FEV-1/FVC is rated 30 percent disabling regardless of whether or not the other two readings would be rated that high.  38 C.F.R. § 4.97, Code 6604.

The Board has also considered entitlement to a rating in excess of 30 percent, but this is not supported by the evidence under either rating code.  To receive a rating of at least 60 percent under the rating code for COPD, the FEV-1 would have to be 
40 to 55 percent predicted, or the FEV-1/FVC 40 to 55 percent predicted, or the DLCO (SB) 40 to 55 percent predicted.  See 38 C.F.R. § 4.97, Code 6604.  This is not shown on either of the two PFTs of record, and there is no indication that another PFT was conducted between September 2010 and February 2015.  The September 2010 VA examination was also negative for cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  A rating of at least 60 percent under the rating code for asbestosis requires FVC of 50 to 64 percent of predicted, or DLCO (SB) of 40 to 55 percent predicted.  See 38 C.F.R. § 4.97, Code 6833.  This was not shown on either the January 2010 test or the September 2010 test.  In light of the foregoing, the Board finds that the criteria for a rating in excess of 30 percent prior to February 27, 2015 have not been met.  


ORDER

A 30 percent rating for asbestosis prior to February 27, 2015 is granted. 


REMAND

In September 2015, the Board remanded this appeal in order to provide the Veteran a new VA respiratory examination.  This examination was conducted in September 2015.  The examination report discusses the results of the Veteran's most recent pulmonary function test (PFT), which was apparently conducted in February 2015.  

When the appeal was returned to the Board in April 2016, the Veteran's representative noted that the complete pulmonary function testing results discussed in the September 2015 examination report had not been provided.  In fact, the only reading that was provided was that for the Forced Expiratory Volume (FEV-1) reading, which was 60 percent of predicted.  A note indicated that this was the most accurate reading of the Veteran's condition, but did not explain why this was so.  The readings for Forced Vital Capacity (FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) were not included.  The Board observes that these are the two readings required to evaluate asbestosis; FEV-1 is not utilized in these criteria.  See 38 C.F.R. § 4.97, Code 6833 (2016).  

Therefore, the Board remanded the appeal in April 2016 in order to obtain the complete pulmonary function testing results.  Then, an addendum opinion was to be obtained in order to explain why the FEV-1 reading was the most reliable.  If the complete pulmonary function testing results could not be obtained, the Veteran was to be afforded a new VA examination, which would include new pulmonary function testing.  

Unfortunately, a review of the record indicates that the complete February 2015 pulmonary function testing results have not been obtained.  A copy of a February 27, 2015 letter from the Veteran's doctor to the Veteran discussing these results was obtained, but they do not include the actual readings for FVC or DLCO.  5/10/2016 VBMS, Capri p. 1.  Two addendum opinions were also obtained, but neither of these includes the required findings.  In fact, the January 2017 addendum suggests that the FVC might be very important, as the examiner states it would explain the Veteran's symptoms.  5/17/2016 VBMS, VA Examination, p. 1 and 1/12/2017 VBMS, VA Examination, p. 1. 

There is no indication from the RO that the complete February 2015 pulmonary function testing results are no longer available.  While the RO has granted an increased rating based on the available FEV-1 findings, apparently under the rating criteria for chronic obstructive pulmonary disease (See 38 C.F.R. § 4.97, Code 6604) the Board observes that is possible the other results would allow for an even higher rating.  Finally, the Veteran was not afforded a new VA examination, as was requested in the event that the test results proved to be unavailable.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary, but it must be substantial.  In light of the foregoing discussion, the Board finds there has not been substantial compliance with its April 2016 remand directives.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, another remand is necessary.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's full pulmonary function test results from his February 2015 evaluation and/or the September 2015 VA examination.  All records received should be associated with the claims file.

2.  If, and only if, the Veteran's complete pulmonary function test results from February 2015 or September 2015 to include the test results for FVC and DLCO are obtained, then request an addendum opinion from the physician examiner who performed the September 2015 examination (or another appropriately qualified VA examiner if the September 2015 examiner is not available).  Request the VA clinician discuss the Veteran's pulmonary function test results for FVC and DLCO and explain whether these test results are accurate reflections of the Veteran's level of disability.  If they are not found to be accurate reflections of the level of disability, the clinician must discuss which test result best reflects the level of disability with a full explanation of why this is so.

If the examiner determines that additional studies, testing, or opinions are necessary, then appropriate action should be taken to accomplish the suggested development.

3.  If the Veteran's complete pulmonary function test results from February 2015 or September 2015 to include the test results for FVC and DLCO cannot be obtained and are determined to be unavailable, a memorandum to this effect should be placed in the claims file.  

4.  If the Veteran's complete pulmonary function test results from February 2015 or September 2015 to include the test results for FVC and DLCO cannot be obtained, schedule the Veteran for a new VA examination as to the severity of his asbestosis.  The examiner should review the claims file, as appropriate.  The examination should be conducted in accordance with the applicable current disability benefits questionnaire or examination worksheet.  All pulmonary function testing must be completed and recorded on the examination report, to include FVC and DLCO.  

5.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for asbestosis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


